             Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 1 of 22




1    DAPEER ROSENBLIT
2    LITVAK, LLP
     William Litvak
3    (Cal. Bar No. 90533)
4    11500 W. Olympic Blvd., Suite 550
     Los Angeles, CA 90064
5
     E: wlitvak@drllaw.com
6    T: 310-477-5575
7
     IJH Law
8    Ignacio Hiraldo, Esq.
     (pro hac vice forthcoming)
9
     1200 Brickell Ave., Suite 1950
10   Miami, FL 33131
     E: IJhiraldo@IJhlaw.com
11
     T: 786-496-4469
12
     Attorneys for Plaintiff and Proposed Class
13

14

15

16                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
17
     SHERRY MORENO, individually                  Case No. 3:21-cv-03306
18
     and on behalf of all others similarly
                                                  CLASS ACTION
19   situated,
20                                                COMPLAINT FOR
               Plaintiff,                         VIOLATIONS OF THE
21                                                TELEPHONE CONSUMER
     vs.                                          PROTECTION ACT, 47 U.S.C. §§
22
                                                  227, ET SEQ. (TCPA)
23   SUNRUN, INC., a Delaware
     corporation,
24                                                JURY TRIAL DEMANDED
25             Defendant.
26
27

28
                                 CLASS ACTION COMPLAINT
                                            1
             Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 2 of 22




1                              CLASS ACTION COMPLAINT

2          Plaintiff Sherry Moreno brings this action against Defendant Sunrun, Inc., and
3
     alleges as follows upon personal knowledge as to Plaintiff and Plaintiff’s own acts
4

5    and experiences, and, as to all other matters, upon information and belief, including

6    investigation conducted by Plaintiff’s attorneys.
7
                                 NATURE OF THE ACTION
8

9          1.     This is a putative class action under the Telephone Consumer

10   Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), and its implementing regulations.
11
           2.     Defendant is a solar company that markets and installs solar panel
12

13   systems in numerous states throughout the nation.

14         3.     To promote its services and solicit new clients, Defendant engages in
15
     telemarketing utilizing prerecorded voice calls without the proper consent and even
16

17   after recipients request to no longer receive calls.
18         4.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s
19
     unlawful conduct which has resulted in the invasion of privacy, harassment,
20

21   aggravation, and disruption of the daily life of thousands of individuals. Plaintiff
22   also seeks statutory damages on behalf of themselves and the members of the class,
23
     and any other available legal or equitable remedies.
24

25                             JURISDICTION AND VENUE
26         5.     Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges
27
     violations of a federal statute.
28
                                  CLASS ACTION COMPLAINT
                                             2
             Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 3 of 22




1          6.     Defendant is subject to personal jurisdiction in California because its

2    primary place of business is in California.
3
           7.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and
4

5    (c) because Defendant is deemed to reside in any judicial district in which it is

6    subject to personal jurisdiction, and because a substantial part of the events or
7
     omissions giving rise to the claim occurred in this District.
8

9                                          PARTIES

10         8.     Plaintiff is a natural person who, at all times relevant to this action, was
11
     a was a citizen of and domiciled in Solano County, California.
12

13         9.     Defendant Sunrun Inc. is a Delaware corporation with its principal

14   place of business located at 225 Bush Street, San Francisco, CA 94104.
15
           10.    Unless otherwise indicated, the use of Defendant’s name in this
16

17   Complaint includes all agents, employees, officers, members, directors, heirs,
18   successors, assigns, principals, trustees, sureties, subrogees, representatives,
19
     vendors, and insurers of Defendant.
20

21                                        THE TCPA
22         11.    The TCPA prohibits: (1) any person from calling a cellular telephone
23
     number; (2) using an artificial or prerecorded voice; (3) without the recipient’s prior
24

25   express consent. 47 U.S.C. § 227(b)(1)(A).
26         12.    The TCPA exists to prevent communications like the ones described
27
     within this Complaint.      “Voluminous consumer complaints about abuses of
28
                                 CLASS ACTION COMPLAINT
                                            3
             Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 4 of 22




1    telephone technology—for example, computerized calls dispatched to private

2    homes—prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC,
3
     132 S. Ct. 740, 744 (2012).
4

5          13.   In an action under the TCPA, a plaintiff must only show that the

6    defendant “called a number assigned to a cellular telephone service using an
7
     automatic dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A.,
8

9    857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).

10         14.   The Federal Communications Commission (“FCC”) is empowered to
11
     issue rules and regulations implementing the TCPA. According to the FCC’s
12

13   findings, calls in violation of the TCPA are prohibited because, as Congress found,

14   automated or prerecorded telephone calls are a greater nuisance and invasion of
15
     privacy than live solicitation calls, and such calls can be costly and inconvenient.
16

17   The FCC also recognized that wireless customers are charged for incoming calls
18   whether they pay in advance or after the minutes are used. Rules and Regulations
19
     Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-
20

21   278, Report and Order, 18 FCC Rcd 14014 (2003).
22         15.   In 2012, the FCC issued an order tightening the restrictions for
23
     automated telemarketing calls, requiring “prior express written consent” for such
24

25   calls to wireless numbers. See In the Matter of Rules & Regulations Implementing
26   the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012)
27
     (emphasis supplied).
28
                                   CLASS ACTION COMPLAINT
                                              4
             Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 5 of 22




1           16.    To obtain express written consent for telemarketing calls, a defendant

2    must establish that it secured the plaintiff’s signature in a form that gives the plaintiff
3
     a “‘clear and conspicuous disclosure’ of the consequences of providing the requested
4

5    consent….and having received this information, agrees unambiguously to receive

6    such calls at a telephone number the [plaintiff] designates.”             In re Rules &
7
     Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830,
8

9    1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

10          17.    The TCPA regulations promulgated by the FCC define “telemarketing”
11
     as “the initiation of a telephone call or message for the purpose of encouraging the
12

13   purchase or rental of, or investment in, property, goods, or services.” 47 C.F.R. §

14   64.1200(f)(12). In determining whether a communication constitutes telemarketing,
15
     a court must evaluate the ultimate purpose of the communication. See Golan v.
16

17   Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
18          18.    “Neither the TCPA nor its implementing regulations ‘require an
19
     explicit mention of a good, product, or service’ where the implication of an improper
20

21   purpose is ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P.,
22   705 F.3d 913, 918 (9th Cir. 2012)).
23
            19.    “‘Telemarketing’ occurs when the context of a call indicates that it was
24

25   initiated and transmitted to a person for the purpose of promoting property, goods,
26   or services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R.
27
     § 64.1200(f)(12);     In re Rules and Regulations Implementing the Telephone
28
                                   CLASS ACTION COMPLAINT
                                              5
             Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 6 of 22




1    Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL

2    21517853, at *49).
3
           20.    The FCC has explained that calls motivated in part by the intent to sell
4

5    property, goods, or services are considered telemarketing under the TCPA. See In

6    re Rules and Regulations Implementing the Telephone Consumer Protection Act of
7
     1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003). This is true whether call recipients
8

9    are encouraged to purchase, rent, or invest in property, goods, or services during the

10   call or in the future. Id.
11
           21.    In other words, offers “that are part of an overall marketing campaign
12

13   to sell property, goods, or services constitute” telemarketing under the TCPA. See

14   In re Rules and Regulations Implementing the Telephone Consumer Protection Act
15
     of 1991, 18 FCC Rcd. 14014, ¶ 136 (2003).
16

17         22.    If a call is not deemed telemarketing, a defendant must nevertheless
18   demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter
19
     of Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC
20

21   Rcd. 7961, 7991-92 (2015) (requiring express consent “for non-telemarketing and
22   non-advertising calls”).
23
                                            FACTS
24

25         23.    Beginning in July 2019, Defendant, or parties under Defendant’s
26   direction, began causing calls using prerecorded or artificial voices to be transmitted
27
     to Plaintiff’s cellular telephone number ending in 6589 (the “6589 Number”).
28
                                  CLASS ACTION COMPLAINT
                                             6
             Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 7 of 22




1          24.    After the calls began, Plaintiff made multiple requests to Defendant’s

2    employees to stop contacting her at the 6589 Number.
3
           25.    Despite this, Defendant ignored Plaintiff’s requests and continued
4

5    calling the 6589 Number.

6          26.    This failure to stop calling is indicative of Defendant’s failure to
7
     implement a written policy for maintaining a do-not-call list and to train its personnel
8

9    engaged in telemarketing on the existence and use of the do-not-call-list.

10         27.    Defendant has transmitted prerecorded or artificial voice messages to
11
     the 6589 Number as recently as January 2021.
12

13         28.    Defendant’s unsolicited communications, as described herein,

14   constitute telemarketing or solicitations because they encourage the future purchase
15
     or investment in property, goods, or services. Specifically, the purpose of the calls
16

17   was to promote Defendant’s solar energy equipment and services.
18         29.    Additionally, the prerecorded messages sent to Plaintiff failed to
19
     provide an automated, interactive voice- and/or key press-activated opt-out
20

21   mechanism for the called person to make a do-not-call request, including brief
22   explanatory instructions on how to use such mechanism. This caused harm to
23
     Plaintiff in that she was unable to stop Defendant’s prerecorded solicitations.
24

25         30.    At no point in time did Plaintiff provide Defendant with her express
26   written consent to be contacted on the 6589 Number with a telemarketing call
27
     utilizing a prerecorded or artificial voice.
28
                                  CLASS ACTION COMPLAINT
                                             7
              Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 8 of 22




1            31.   Upon information and belief, Defendant caused other prerecorded

2    telemarketing messages to be sent to individuals.
3
             32.   At the time Plaintiff received these calls, she was the subscriber and/or
4

5    sole user of the 6589 Number.

6            33.   The 6589 Number is Plaintiff’s personal cell phone number and not a
7
     business phone number.
8

9            34.   The 6589 Number has been registered with the National Do Not Call

10   Registry since October 2019.
11
             35.   Defendant’s unsolicited calls caused Plaintiff harm, including invasion
12

13   of privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

14   Defendant’s call also inconvenienced Plaintiff and caused disruption to their daily
15
     life.
16

17                                 CLASS ALLEGATIONS
18                                  PROPOSED CLASSES
19
             36.   Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23,
20

21   on behalf of themselves and all others similarly situated.
22           37.   Plaintiff brings this case on behalf of the following classes:
23

24                 Prerecorded Message Class: All persons within the

25                 United States who, within the four years prior to the filing
26
                   of this Complaint, were sent a call using an artificial or
27

28                 prerecorded voice, regarding Defendant’s property, goods,
                                  CLASS ACTION COMPLAINT
                                             8
     Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 9 of 22




1        and/or services, from Defendant or anyone on Defendant’s

2        behalf, to said person’s telephone number.
3

4        Do Not Call Class: All persons in the United States who
5
         from four years prior to the filing of this action: (1) were
6

7        sent a phone call by or on behalf of Defendant; (2) more

8        than one time within any 12-month period; (3) where the
9
         person’s telephone number had been listed on the National
10

11       Do Not Call Registry for at least thirty days; (4) for the

12       purpose of advertising, promoting, and/or soliciting
13
         Defendant’s products and services.
14

15
         Internal Do Not Call Class: All persons within the
16

17       United States who, within the four years prior to the filing
18       of this Complaint, (1) were sent a prerecorded call from
19
         Defendant or anyone on Defendant’s behalf, (2) regarding
20

21       Defendant’s property, goods, and/or services, (3) to said
22       person’s residential telephone number, (4) after making a
23
         request to Defendant to not receive future calls.
24

25
         No Opt-Out Class: All persons in the United States who
26
27       from four years prior to the filing of this action (1) to
28       whom Defendant placed one or more calls, (2) regarding
                        CLASS ACTION COMPLAINT
                                   9
            Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 10 of 22




1                 Defendant’s property, goods, and/or services, (3) by using

2                 an artificial or prerecorded voice telephone message, (4)
3
                  which did not provide an automated, interactive voice-
4

5                 and/or key press-activated opt-out mechanism for the

6                 called person to make a do-not-call request.
7
           38.    Plaintiff reserves the right to modify the Class definitions as warranted
8

9    as facts are learned in further investigation and discovery.

10         39.    Defendant and its employees or agents are excluded from the Classes.
11
     Plaintiff does not know the number of members in the Classes, but believes the Class
12

13   members number in the several thousands, if not more.

14         NUMEROSITY
15
           40.    Upon information and belief, Defendant has placed prerecorded calls to
16

17   telephone numbers belonging to thousands of consumers throughout the United
18   States without their consent. The members of the Class, therefore, are believed to
19
     be so numerous that joinder of all members is impracticable.
20

21         41.    The exact number and identities of the Class members are unknown at
22   this time and can only be ascertained through discovery. Identification of the Class
23
     members is a matter capable of ministerial determination from Defendant’s call
24

25   records.
26   ///
27
     ///
28
                                 CLASS ACTION COMPLAINT
                                            10
             Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 11 of 22




1           COMMON QUESTIONS OF LAW AND FACT

2           42.   There are numerous questions of law and fact common to the Class
3
     which predominate over any questions affecting only individual members of the
4

5    Class. Among the questions of law and fact common to the Class are:

6                 (1) Whether Defendant made non-emergency telemarketing calls that
7
                  utilized a prerecorded or artificial voice to Plaintiff’s and Class
8

9                 members’ telephones;

10                (2) Whether Defendant can meet its burden of showing that it obtained
11
                  consent to make such calls;
12

13                (3) Whether Defendant’s conduct was knowing and willful;

14                (4) Whether Defendant is liable for damages, and the amount of such
15
                  damages; and
16

17                (5) Whether Defendant should be enjoined from such conduct in the
18                future.
19
            43.   The common questions in this case are capable of having common
20

21   answers. If Plaintiff’s claim that Defendant routinely transmits prerecorded
22   messages to telephone numbers is accurate, Plaintiff and the Class members will
23
     have identical claims capable of being efficiently adjudicated and administered in
24

25   this case.
26   ///
27
     ///
28
                                 CLASS ACTION COMPLAINT
                                            11
               Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 12 of 22




1             TYPICALITY

2             44.   Plaintiff’s claims are typical of the claims of the Class members, as they
3
     are all based on the same factual and legal theories.
4

5             ADEQUACY

6             45.   Plaintiff is a representative who will fully and adequately assert and
7
     protect the interests of the Class, has no interests that are antagonistic to the interests
8

9    of the Class, and has retained competent counsel. Accordingly, Plaintiff is an

10   adequate representative and will fairly and adequately protect the interests of the
11
     Class.
12

13            46.   In addition, Plaintiff has retained counsel with substantial experience

14   in prosecuting complex litigation and class actions, including those involving
15
     violations of the TCPA. Plaintiff and their counsel are committed to vigorously
16

17   prosecuting this action on behalf of the other respective members of the Class and
18   have the financial resources to do so.
19
              47.   Neither Plaintiff nor her counsel have any interests adverse to those of
20

21   the other members of the Class.
22                  PROCEEDING VIA CLASS ACTION IS SUPERIOR AND
23
                    ADVISABLE
24

25            48.   A class action is superior to all other available methods for the fair and
26   efficient adjudication of this lawsuit because individual litigation of the claims of all
27
     members of the Class is economically unfeasible and procedurally impracticable.
28
                                   CLASS ACTION COMPLAINT
                                              12
             Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 13 of 22




1    While the aggregate damages sustained by the Class are in the millions of dollars,

2    the individual damages incurred by each member of the Class resulting from
3
     Defendant’s wrongful conduct are too small to warrant the expense of individual
4

5    lawsuits. The likelihood of individual Class members prosecuting their own separate

6    claims is remote, and, even if every member of the Class could afford individual
7
     litigation, the court system would be unduly burdened by individual litigation of
8

9    such cases.

10         49.     The prosecution of separate actions by members of the Class would
11
     create a risk of establishing inconsistent rulings and/or incompatible standards of
12

13   conduct for Defendant. For example, one court might enjoin Defendant from

14   performing the challenged acts, whereas another may not. Additionally, individual
15
     actions may be dispositive of the interests of the Class, although certain class
16

17   members are not parties to such actions.
18                                          COUNT I
19             VIOLATION OF 47 U.S.C. § 227(b) and 47 C.F.R. § 64.1200
20               (On Behalf of Plaintiff and the Prerecorded Message Class)
21
           50.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully
22

23   set forth herein.
24         51.     It is a violation of the TCPA to make “any call (other than a call made
25
     for emergency purposes or made with the prior express consent of the called party)
26
27   using any automatic telephone dialing system or an artificial or prerecorded voice
28   … to any telephone number assigned to a … cellular telephone service ….” 47
                                  CLASS ACTION COMPLAINT
                                             13
            Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 14 of 22




1    U.S.C. § 227(b)(1)(A)(iii).

2          52.      It is also a violation of the TCPA regulations promulgated by the FCC
3
     to "initiate any telephone call ... using an ... using an automatic telephone dialing
4

5    system or an artificial or prerecorded voice... To any telephone number assigned to

6    a paging service, cellular telephone service, specialized mobile radio service, or
7
     other radio common carrier service, or any service for which the called party is
8

9    charged for the call." 47 C.F.R. § 64.1200(a)(l)(iii).

10         53.      Defendant – or third parties directed by Defendant – cause the
11
     transmission of telemarketing calls using an artificial or prerecorded voice to the
12

13   telephone numbers of Plaintiff and members of the putative class.

14         54.      These calls were made without regard to whether or not Defendant had
15
     first obtained the required consent from the called party to make such calls.
16

17         55.      In fact, Defendant did not have prior express written consent it required
18   to call the telephones of Plaintiff and the other members of the putative Class with
19
     artificial or prerecorded voice marketing messages when these messages were
20

21   transmitted.
22         56.      Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by
23
     using an artificial or prerecorded voice to make non-emergency telephone calls to
24

25   the telephones of Plaintiff and the other members of the putative Class without their
26   prior express consent.
27
     ///
28
                                   CLASS ACTION COMPLAINT
                                              14
             Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 15 of 22




1           57.    Defendant has also violated § 64.1200(a)(l)(iii) and § 64.1200(a)(3) by

2    using an artificial or prerecorded voice to make non-emergency telephone calls to
3
     the telephones of Plaintiff and the other members of the putative Classes without
4

5    their prior express written consent.

6           58.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the
7
     TCPA, Plaintiff and the other members of the putative Class were harmed and are
8

9    each entitled to a minimum of $500.00 in damages for each violation. Plaintiff and

10   the class are also entitled to an injunction against future calls. Id.
11
            59.    Because Defendant knew or should have known that Plaintiff and the
12

13   other members of the putative Class had not given prior express consent to receive

14   its prerecorded calls to their cellular telephones the Court should treble the amount
15
     of statutory damages available to Plaintiff and the other members of the putative
16

17   Class pursuant to § 227(b)(3) of the TCPA.
18                                          COUNT II
19                 Violations of 47 U.S.C. § 227 and 47 C.F.R. 64.1200(c)
20                    (On Behalf of Plaintiff and the Do Not Call Class)
21
            60.    Plaintiff re-alleges and incorporates the allegations of paragraphs 1-49
22

23   as if fully set forth herein.
24          61.    The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c),
25
     provides that “[n]o person or entity shall initiate any telephone solicitation” to “[a]
26
27   residential telephone subscriber who has registered his or her telephone number on
28   the national do-not-call registry of persons who do not wish to receive telephone
                                     CLASS ACTION COMPLAINT
                                                15
            Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 16 of 22




1    solicitations that is maintained by the federal government.”

2          62.    47 C.F.R. § 64.1200(e), provides that § 64.1200(c) “are applicable to
3
     any person or entity making telephone solicitations or telemarketing calls to wireless
4

5    telephone numbers.”

6          63.    Pursuant to 47 U.S.C. § 227(c)(5) any “person who has received more
7
     than one telephone call within any 12- month period by or on behalf of the same
8

9    entity in violation of the regulations prescribed under this subsection may” may

10   bring a private action based on a violation of said regulations, which were
11
     promulgated to protect telephone subscribers’ privacy rights to avoid receiving
12

13   telephone solicitations to which they object. 47 U.S.C. § 227(c).

14         64.    Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to
15
     be initiated, telephone solicitations to telephone subscribers such as Plaintiff and the
16

17   Do Not Call Registry Class members who registered their respective telephone
18   numbers on the National Do Not Call Registry, a listing of persons who do not wish
19
     to receive telephone solicitations that is maintained by the federal government.
20

21         65.    Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do
22   Not Call Registry Class received more than one telephone call in a 12-month period
23
     made by or on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described
24

25   above. As a result of Defendant’s conduct as alleged herein, Plaintiff and the Do Not
26   Call Registry Class are entitled, inter alia, to receive up to $500 in damages for such
27
     violations of 47 C.F.R. § 64.1200.
28
                                  CLASS ACTION COMPLAINT
                                             16
               Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 17 of 22




1          66.     Plaintiff and the Do Not Call Class members are also entitled to and

2    seek injunctive relief prohibiting Defendant’s illegal conduct in the future, pursuant
3
     to section 227(c)(5).
4

5          67.     To the extent Defendant’s misconduct is determined to be willful and

6    knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of
7
     statutory damages recoverable by the members of the Do Not Call Registry Class.
8

9                                          COUNT III

10              VIOLATIONS OF 47 U.S.C. § 227 and 47 C.F.R. § 64.1200(d)

11               (On Behalf of Plaintiff and the Internal Do Not Call Class)

12         68.     Plaintiff re-alleges and incorporates paragraphs 1-49 as if fully set forth
13
     herein.
14

15         69.     In pertinent part, 47 C.F.R. § 64.1200(d) provides:

16                 No person or entity shall initiate any call for telemarketing
17
                   purposes to a residential telephone subscriber unless such
18

19                 person or entity has instituted procedures for maintaining
20                 a list of persons who request not to receive telemarketing
21
                   calls made by or on behalf of that person or entity. The
22

23                 procedures instituted must meet the following minimum
24                 standards:
25
     ///
26
27   ///
28   ///
                                  CLASS ACTION COMPLAINT
                                             17
             Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 18 of 22




1                  (1) Written policy. Persons or entities making calls for

2                  telemarketing purposes must have a written policy,
3
                   available upon demand, for maintaining a do-not-call list.
4

5                  (2) Training       of      personnel         engaged    in
6
                   telemarketing. Personnel engaged in any aspect of
7

8                  telemarketing must be informed and trained in the

9                  existence and use of the do-not-call list.
10

11          70.    Under 47 C.F.R § 64.1200(e), the rules set forth in 47 C.F.R. §

12   64.1200(d) are applicable to any person or entity making telephone solicitations or
13
     telemarketing calls to wireless telephone numbers.
14

15          71.    Plaintiff and the Internal Do Not Call Class members made requests to

16   Defendant not to receive calls from Defendant.
17
            72.    Defendant failed to honor Plaintiff and the Internal Do Not Call Class
18

19   members’ opt-out requests.

20          73.    Defendant’s refusal to honor opt-out requests is indicative of
21
     Defendant’s failure to implement a written policy for maintaining a do-not-call list
22

23   and to train its personnel engaged in telemarketing on the existence and use of the
24   do-not-call-list.
25
            74.    Thus, Defendant has violated 47 C.F.R. § 64.1200(d).
26
27          75.    Pursuant to section 227(c)(5) of the TCPA, Plaintiff and the Internal Do
28   ///
                                  CLASS ACTION COMPLAINT
                                             18
               Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 19 of 22




1    Not Call Class members are entitled to an award of $500.00 in statutory damages,

2    for each and every negligent violation.
3
           76.     As a result of Defendant’s knowing or willful conduct, Plaintiff and the
4

5    Internal Do Not Call Class members are entitled to an award of $1,500.00 in

6    statutory damages per violation.
7
           77.     Plaintiff and the Internal Do Not Call Class members are also entitled
8

9    to and seek injunctive relief prohibiting Defendant’s illegal conduct in the future,

10   pursuant to section 227(c)(5).
11
                                           COUNT IV
12
                VIOLATIONS OF 47 U.S.C. § 227 and 47 C.F.R. § 64.1200(b)
13
                     (On Behalf of Plaintiff and the No Opt-Out Class)
14

15         78.     Plaintiff re-alleges and incorporates paragraphs 1-49 as if fully set forth

16   herein.
17
           79.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(b)(3),
18

19   provides in pertinent part:
20                 In every case where the artificial or prerecorded voice
21
                   telephone    message      includes    or    introduces    an
22

23                 advertisement or constitutes telemarketing and is
24                 delivered to a residential telephone line or any of the lines
25
                   or telephone numbers described in paragraphs (a)(1)(i)
26
27                 through (iii), provide an automated, interactive voice-
28                 and/or key press-activated opt-out mechanism for the
                                   CLASS ACTION COMPLAINT
                                              19
             Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 20 of 22




1                   called person to make a do-not-call request, including brief

2                   explanatory instructions on how to use such mechanism,
3
                    within two (2) seconds of providing the identification
4

5                   information required in paragraph (b)(1) of this section.

6          80.      Defendant violated 47 C.F.R. § 64.1200(b)(3) by delivering artificial or
7
     prerecorded voice messages in connection with telemarketing calls to Plaintiff’s
8

9    telephone number that did not provide an automated, interactive voice and/or key

10   press-activated opt-out mechanism for the called person to make a do not-call
11
     request.
12

13         81.      Plaintiff and the No Opt-Out Class members were harmed by

14   Defendant’s refusal to provide an opt-out mechanism in that they were unable to
15
     stop Defendant’s prerecorded solicitations.
16

17         82.      As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the
18   TCPA, Plaintiff and the other members of the putative Class were harmed and are
19
     each entitled to a minimum of $500.00 in damages for each violation. Plaintiff and
20

21   the class are also entitled to an injunction against future calls. Id.
22                                  PRAYER FOR RELIEF
23
           WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for
24

25   the following relief:
26               a) An order certifying this case as a class action on behalf of the Classes
27
                    as defined above, and appointing Plaintiff as the representative of the
28
                                   CLASS ACTION COMPLAINT
                                              20
            Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 21 of 22




1                Classes and Plaintiff’s counsel as Class Counsel;

2             b) An award of statutory damages for Plaintiff and each member of the
3
                 Classes;
4

5             c) An order declaring that Defendant’s actions, as set out above, violate

6                the TCPA and its implementing regulations;
7
              d) An injunction requiring Defendant to cease all unsolicited prerecorded
8

9                calling activity, and to otherwise protect the interests of the Classes;

10            e) An injunction prohibiting Defendant from using, or contracting the use
11
                 of, prerecorded calls without obtaining, recipient’s consent to receive
12

13               calls made with such equipment;

14            f) An injunction requiring Defendant to cease all prerecorded voice
15
                 activity to individuals who have requested to be removed from
16

17               Defendant’s contact list;
18            g) Such further and other relief as the Court deems necessary.
19
                                     JURY DEMAND
20

21          Plaintiff and Class Members hereby demand a trial by jury.
22                    DOCUMENT PRESERVATION DEMAND
23
           Plaintiff demands that Defendants take affirmative steps to preserve all
24

25   records, lists, electronic databases or other itemizations associated with the
26   allegations herein, including all records, lists, electronic databases or other
27
     itemizations in the possession of any vendors, individuals, and/or companies
28
                                CLASS ACTION COMPLAINT
                                           21
           Case 4:21-cv-03306-HSG Document 1 Filed 05/04/21 Page 22 of 22




1    contracted, hired, or directed by Defendant to assist in sending the alleged

2    communications.
3
                                  Respectfully submitted,
4
     Dated: May 4, 2021
5

6

7                                 By:   /s/ William Litvak
                                        William Litvak (SBN 90533)
8                                       wlitvak@drllaw.com
9                                       DAPEER ROSENBLIT LITVAK, LLP
                                        11500 W. Olympic Blvd., Suite 550
10                                      Los Angeles, California 90064
11                                      T: (310) 477-5575

12                                      Ignacio Hiraldo, Esq.
13                                      (pro hac vice forthcoming)
                                        IJhiraldo@Hiraldolaw.com
14                                      IJH Law
15                                      1200 Brickell Ave., Suite 1950
                                        Miami, FL 33131
16                                      T: (786) 496-4469
17
                                        Attorneys for Plaintiff and the Proposed
18                                      Class
19
20

21

22

23

24

25

26
27

28
                              CLASS ACTION COMPLAINT
                                         22
